UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of t he Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 14 , 201 5 SANUWAVE HEALTH, INC. (Exact name of registrant as specified in its charter) Nevada 000-52985 20-1176000 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 11 Great Oaks Way, Suite 1 50, Alpharetta, Georgia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (678) 581-6843 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item Departure of Directors or Certain Officers; Election of Di rectors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b) On July 14, 2015, Barry J. Jenkins notified SANUWAVE Health, Inc. (the “Company”) of his decision to resign as Chief Financial Officer, and as an employee of the Company, effective July 31, 2015 to accept a position at another company. The Company’s Board of Directors has accepted the resignation of Mr. Jenkins and fully supports Mr.Jenkins in his future endeavors. Mr.Jenkins has not expressed any disagreement with the Company on any matter relating to the Company’s operations, policies or practices. By virtue of Mr.Jenkins’ resignation, his employment agreement with the Company, dated April 10, 2006, is terminated effective July 31, 2015. (c) (1)Effective July 31, 2015, the Board of Directors has appointed Lisa E. Sundstrom to serve as the interim Chief Financial Officer of the Company. Ms.Sundstrom, age 45, joined the Company as the Controller in October 2006. Ms.Sundstrom has over 23 years of finance and accounting experience most recently with ADP (NASDAQ:ADP). Ms.Sundstrom received a Bachelor of Science degree in Accounting from The State University of New York at Geneseo. The other terms and conditions of Ms.Sundstrom’s employment will not change as a result of her appointment as interim Chief Financial Officer. A copy of the press release by the Company announcing the appointment of Ms.Sundstrom and the departure of Mr.Jenkins is furnished as Exhibit 99.1. Item Financial Statements and Exhibits. Exhibit Description Press release issued by SANUWAVE Health, Inc. on July 20, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SANUWAVE HEALTH, INC. Date: July 20, 2015 By: /s/ K evin A. R ichardson II Kevin A. Richardson II Chairman of the board of directors and Co-Chief Executive Officer EXHIBIT INDEX Exhibit Description Press release issued by SANUWAVE Health, Inc. on July 20, 2015.
